Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/21 has been entered.
 
The response filed on 12/27/21 has been entered. 

Applicant’s arguments filed 12/27/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1-3, 5-14, 16-20 are pending in this office action.  Claims 13-14,16-20 remain withdrawn.
		
Applicants' arguments, filed 12/27/21, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed December 03, 2021. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.

 			New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mintel (Applicant’s IDS from 6/17/2021) in view of Ellis et al. (US 6,432,420) and Nguyen et al. (US 2010/0203000) and further in view of Glenn JR. et al. (US 2009/0263342) and as evidenced by Oshimura et al. (J. Cosmetic Science (2007); 58(4): 347-57 (Abstract only).
Mintel teaches a composition for topical hair treatment (shampoo) wherein the shampoo comprises a negatively charged and positively charged amino acids such as leucine and arginine and mixtures thereof such as glutamic acid, aspartic acid and also comprises dimethicone copolymer.
 However, Mintel fails to teach the negatively charged amino acids to the positively charged is 1:1.  Nonetheless teaches both positively and negatively charged amino acids are present in the composition. MPEP 2143 states "when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense."  Therefore, the skilled artisan would have had reason to optimize the amounts of the positively charged and negatively charged amino acids to be at a concentration of 1:1 with the reasonable expectation that at least one would be successful.  Additionally Although the combined art fails to teach the concentration of the negatively charged amino acid in the formulation as the concentration is a result-effective variable that achieves a recognized result and therefore the determination of the optimum or workable dosage range would have been well within the practice of routine experimentation by the skilled artisan, absent factual evidence to the contrary, and, further, absent any evidence demonstrating a patentable difference between the compositions used and the criticality of the amount(s). 
Therefore, based on the composition of the shampoo one of ordinary skill in the art would expect the ratio to be 1:1 from mere existence in the composition.
As evidenced by Oshimura et al. interaction and the function of some amino acids in hair care applications are discussed. When amino acids are applied to hair in the form of simple aqueous solution, uptake of the amino acids is mainly controlled by ionic equilibrium (see abstract) and the addition of a positively charged arginine and negatively charged glutamic adds strong affinity to the hair. 
 With regards to instant claim 1, Ellis teaches a dispersion of multilamellar  vesicles comprising amino acid such as arginine, lysine (see col. 2, lines 23+) at a concentration from 0.005-0.5 (see col. 2, lines 45+, as required by instant claim 3 in part), polysorbate (i.e., a nonionic emulsifier (see col. 3, lines 57+, as required by instant claim 1 in part and claim 7), dimethicone (i.e., silicone copolymer (see col. 9, lines 1+, as required by instant claim 1 and 5) at a concentration of 0.3-5% (see col. 10, lines 5+) at a concentration from 0.3-5% (see col. 10, lines 5+, as required by instant claim 6). Additionally, Ellis teaches that any emulsifying agent can be in the range of 0.01-50% (see col. 5, lines 48+, as required by instant claim 8) and conditioning agents such as surfactants (see col. 7, lines 43+) from 0.01-10% (as required by instant claim 10), at least one fatty alcohol (as required by instant claim 11-12, see col. 8, lines 43+).
However, Ellis fails to teach the formulation comprises at least one negatively charged amino acid and also fails to teach instant claim 4 wherein the ration of the negatively charged amino acid to the positively charged amino acid is 1:5 to 5:1.
Nguyen et al. teach amino acids such as glutamic acid, aspartic acid lysine, histidine (see 0078) for treating keratinous substrate (i.e. Hair see 0102)), dimethicone (see 0065).
Glenn et al. teaches hair conditioning actives such as glutamic acid (see 0045). 
It would have been obvious to one of ordinary skill in the art to formulate a shampoo composition taught by Mintel incorporating the teachings of Ellis, Nguyen and Glenn noting that as evidenced by Oshimura, the positively and negatively charged amino acids are at an equilibrium for the treatment of keratinous substrate. 
 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        4/12/22